



COURT OF APPEAL FOR ONTARIO

CITATION: Woolnough v. Dare, 2017 ONCA 274

DATE: 20170331

DOCKET: C62397

Simmons, Lauwers and Hourigan JJ.A.

IN THE MATTER
    OF THE ESTATE OF CARL MERNER DARE, deceased

BETWEEN

Carla Dawn Leverette Woolnough

Applicant (Appellant)

and

Graham
    Neal Dare and Bryan Robert Dare, personally and

In their
    capacities as the Estate Trustees of the

Estate of Carl Merner Dare

Respondents (Respondents in Appeal)

C. David Freedman and Ian M. Hull, for the appellant

Kelly Charlebois, for the respondents

Heard and released orally: February 9, 2017

On appeal from the judgment of Justice D.A. Broad of the
    Superior Court of Justice, dated June 20, 2016.

ENDORSEMENT

[1]

The application judge dismissed the appellants request for an order
    removing the named executors and trustees of the deceaseds will.  The
    appellant is one of eight grandchildren of the deceased.  The eight
    grandchildren are the residual beneficiaries under the deceaseds will.  The
    respondent executors and trustees are the deceaseds two sons.  Their sister,
    the deceaseds only other child, is the appellants mother.

[2]

In our view, this appeal must be dismissed.  The Muskoka property, which
    the appellant said she was interested in purchasing, has now been sold.  On our
    review of the record, the evidence does not support the appellants claims that
    the respondents will not treat her fairly or that they have acted in breach of
    a fiduciary duty.  Moreover, we see no basis for concluding that the
    respondents will not act with an even hand.

[3]

The respondents honoured their fathers non-binding request to permit
    the appellant and her family to remain in occupation of the Muskoka cottage for
    two summers following his death.  The respondents inquiries about the contents
    of the cottage were legitimate.  The Cayman Island trust does not form part of
    the deceaseds estate and the appellants assertions in relation to it are no
    more than speculation.

[4]

While there is friction between the respondents and the appellants
    mother, the appellant has not established any basis for concluding that the
    respondents will not act with an even hand.  As the application judge observed,
    the deceased was well aware of the tensions that existed but, nonetheless,
    named the respondents as executors and trustees in his will.  Without more, the
    mere existence of friction or tension between an estate trustee and a
    beneficiary does not justify removal of the trustee.

[5]

We see no basis for granting leave to appeal costs.

[6]

The appeal is therefore dismissed.  Costs of the appeal are to the
    respondents payable by the appellant fixed in the amount of $16,000 inclusive
    of disbursements and applicable taxes.

J. Simmons J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


